DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claim 1 is withdrawn.
The 112(b) indefinite rejections of claims 1 and 16 are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 7/6/2022, with respect to the rejections of claims 1 and 15 have been fully considered and are persuasive as the existing rejection does not cover the amended limitations (i.e. dynamically optimizing settings). Therefore, the rejections are withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Pederson (US 20190156641).
Regarding the amended claim language and original claim 17, applicant argues on pages 11-12 that Pederson does not teach avoiding saturation, rather Pederson teaches adjusting in response upon saturation.
Examiner’s position is that the description ‘dynamic’ is defined as ‘marked by usually continuous and productive activity or change’ (Merriam-Webster) and includes reactive effects as well as predictive ones – for example, a person’s stride can be said to dynamically change when they transition from sidewalk to sand, which happens at the border between the two and not before they step on the beach. As such, the teachings of Pederson to respond to a detector approaching saturation (Abstract first sentence “when a saturation limit is approached”) by adjusting the detector (paragraph 0032) is not different from the claimed ‘dynamically optimize settings to avoid saturation’. If the intent of the claim is to pre-set a sensor for a known (or detected) environment so that it won’t be saturated upon entering that environment, the claim should be amended to contain such language. As the existing claim language does not exclude the teachings of Peterson (i.e. react to saturation), such teachings are considered applicable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 12-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al (United States Patent Application Publication 20190302141) in view of Sly et al (United States Patent Application Publication 20200363445) in view of Pedersen et al (United States Patent Application Publication 20190156641), hereafter referred to as “CSP”.
As to claim 1, Caldwell teaches a system comprising:
 	an optical air data system (Figure 2, element 110, see also paragraph 0018) operative to measure aerosol (Figure 9, element 912) and molecular (Figure 9, element 914) scattering of light from an interrogation region (Figure 1, outside the airplane); 
 	a processor (Figure 2, elements 240, 120) operative to receive data from the optical air data system and data from the optical instrument (Figure 2 indicates a connection between element 120 and all sensors, which would include the separate one taught by Sly, below), 
 	wherein the processor is configured to perform a signal analysis and data fusion method, comprising: determining an aerosol concentration, or presence thereof, in the interrogation region from the received data from the optical air data system and the optical instrument (paragraph 0095); and outputting enhanced air data parameters (Figure 10B, step 1090).
 	While Caldwell teaches a secondary sensor system (Figure 1, element 130) Caldwell does not teach an optical instrument separate from the optical air data system, the optical instrument operative to measure aerosol and/or molecular scattering of light from the interrogation region. However, it is known in the art as taught by Sly. Sly teaches an optical instrument separate from the optical air data system (Figure 2 shows multiple sensor systems 24A and 24B, and paragraph 0029 teaches the benefit of duplicate sensor systems), the optical instrument operative to measure aerosol and/or molecular scattering of light from the interrogation region (paragraph 0031 teaches detecting molecular e.g. Rayleigh scattering, paragraph 0017 teaches detecting molecular and/or aerosol scattering). It would have been obvious to one of ordinary skill in the art at the time of filing to have an optical instrument separate from the optical air data system, the optical instrument operative to measure aerosol and/or molecular scattering of light from the interrogation region, in order to increase reliability and availability of the system output.
 	Caldwell does not teach dynamically optimizing detector settings in the optical air data system to enhance a signal level and avoid system saturation. However, it is known in the art as taught by Pedersen. Pedersen teaches dynamically optimizing detector settings in the optical air data system to enhance a signal level and avoid system saturation (paragraph 0032). It would have been obvious to one of ordinary skill in the art at the time of filing to be dynamically optimizing detector settings in the optical air data system to enhance a signal level and avoid system saturation, in order to improve machine performance.
As to claim 2, CSP teaches everything claimed, as applied above in claim 1, in addition Caldwell teaches the optical air data system comprises:
 	a first light source configured to transmit a first light beam into the interrogation air region (Figure 4, element 410); 
 	a first set of receive optics providing a first receive channel, the first set of receive optics configured to collect a first scattered portion of the transmitted first light beam from one or more aerosols and air molecules in the interrogation air region (Figure 4, element 430); and 
 	a first optical detector in communication with the first receive channel and configured to receive the collected first scattered portion (Figure 4, element 420), the first optical detector operative convert the first scattered portion to a first data signal that is sent to the processor for analysis (Figure 1, element 120).
As to claim 3, CSP teaches everything claimed, as applied above in claim 2, in addition Caldwell teaches the first light source comprises a first laser transmitter (Figure 2, elements 210).
As to claim 4, CSP teaches everything claimed, as applied above in claim 3, in addition Caldwell teaches the first laser transmitter and the first set of receive optics are implemented in a first optical transceiver (Figure 2, elements 210).
As to claim 6, CSP teaches everything claimed, as applied above in claim 2, in addition Caldwell teaches the optical instrument comprises: a second light source configured to transmit a second light beam into the interrogation air region (Figure 4 element 410, which is an expanded view of the multiple transceivers of Figure 2); a second set of receive optics providing a second receive channel, the second set of receive optics configured to collect a second scattered portion of the transmitted second light beam from one or more aerosols and/or air molecules in the interrogation air region (Figure 4, element 430); and a second optical detector in communication with the second receive channel and configured to receive the collected second scattered portion (Figure 4, element 420), the second optical detector operative convert the second scattered portion to a second data signal that is sent to the processor for analysis (Figure 1, element 120).
As to claim 7, CSP teaches everything claimed, as applied above in claim 6, in addition Caldwell teaches the second light source comprises a second laser transmitter (Figure 2, elements 210 are laser transceivers).
As to claim 8, CSP teaches everything claimed, as applied above in claim 7, in addition Caldwell teaches the second laser transmitter and the second set of receive optics are implemented in a second optical transceiver (Figure 2 shows multiple laser transceivers). 
As to claim 9, CSP teaches everything claimed, as applied above in claim 1, in addition Sly teaches the optical instrument comprises a particle sensor assembly (paragraph 0017 teaches scattering from molecules, which are particles). It would have been obvious to one of ordinary skill in the art at the time of filing to have the optical instrument comprises a particle sensor assembly, in order to better learn about what’s in front of the airplane.
As to claim 12, CSP teaches everything claimed, as applied above in claim 1, in addition Caldwell teaches the optical air data system and the optical instrument are mounted on one or more vehicles (Figure 1); or the optical air data system is mounted on a vehicle, and the optical instrument is ground-based.
As to claim 13, CSP teaches everything claimed, as applied above in claim 12, in addition Caldwell teaches the one or more vehicles include aircraft (Figure 1).
As to claim 14, CSP teaches everything claimed, as applied above in claim 1, in addition Caldwell teaches the optical instrument is configured to send a control signal to the air data system (Figure 2 shows the secondary system (replaced by the teachings of Sly) send signals to the control system 280), the control signal operative to control hardware and software settings in the optical air data system to enhance operational efficiency (paragraphs 0027-0028).
As to claims 15 & 18, the method would flow from the apparatus of claim 1.
As to claim 19, the method would flow from the apparatus of claim 12.
Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over CSP, and further in view of Tchoryk Jr et al (United States Patent Application Publication 20130314694).
As to claim 5, CSP teaches everything claimed, as applied above in claim 1, with the exception of the optical air data system comprises an incoherent hyperspectral system. However, it is known in the art as taught by Tchoryk. Tchoryk teaches the optical air data system comprises an incoherent hyperspectral system (paragraph 0134 teaches a direct detection system, as taught by instant paragraph 0040). It would have been obvious to one of ordinary skill in the art at the time of filing to have the optical air data system comprises an incoherent hyperspectral system, in order to improve machine performance.
As to claim 20, the method would flow from the apparatus of claim 12, with the exception of the optical instrument is ground-based. However, it is known in the art as taught by Tchoryk. Tchoryk teaches ground-based sensor systems (paragraph 0191) and communication between platforms (paragraph 0218). It would have been obvious to one of ordinary skill in the art at the time of filing to have ground-based sensors, in order to increase the information available and thereby increase system performance.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CSP, and further in view of Caldwell et al (United States Patent Application Publication 20040027570 hereafter referred to as “Caldwell-70”).
As to claim 10, CSP teaches everything claimed, as applied above in claim 9, with the exception of the particle sensor assembly is operative to measure an aerosol scattering coefficient. However, it is known in the art as taught by Caldwell-70. Caldwell-70 teaches the scattering coefficient is dependent on the particle density (paragraph 0037 “The Rayleigh backscattering coefficient r and the Mie backscattering coefficient m are constant for a particular atmosphere. These coefficients correspond to the number of scatterers (i.e., molecules for Rayleigh, aerosols for Mie) per unit volume of atmosphere.”) and as Caldwell teaches measuring aerosol concentration (paragraph 0095) it would have taken only ordinary mathematical expedience to calculate the claimed parameter, and it would have been obvious to one of ordinary skill in the art at the time of filing to do so, in order to perform a desired function and improve the machine performance. See MPEP 2145(X)B.
As to claim 11, CSP teaches everything claimed, as applied above in claim 1, with the exception of the optical instrument comprises an optical sensor operative to measure a molecular scattering coefficient. However, it is known in the art as taught by Caldwell-70. Caldwell-70 teaches the scattering coefficient is dependent on the particle density (paragraph 0037) and Sly teaches measuring aerosol concentration (paragraph 0018) it would have taken only ordinary mathematical expedience to calculate the claimed parameter, and it would have been obvious to one of ordinary skill in the art at the time of filing to do so, in order to perform a desired function and improve the machine performance. See MPEP 2145(X)B.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CSP, and further in view of Wang (United States Patent 6243182).
As to claim 17, the method would flow from the apparatus of claim 1, in addition Pedersen teaches wherein dynamically optimizing detector settings in the optical air data system, to enhance a signal level and avoid system saturation (paragraph 0032). It would have been obvious to one of ordinary skill in the art at the time of filing to be dynamically optimizing detector settings in the optical air data system to enhance a signal level and avoid system saturation, in order to improve machine performance.
 	CSP does not teach such optimizing is based on a control signal from the optical instrument that dynamically optimizes photodetector gains. However, it is known in the art as taught by Wang. Wang teaches such optimizing (column 2: 36-49) is based on a control signal from the optical instrument that dynamically optimizes photodetector gains (Figure 4, AGC 50 receives input from all detectors, column 3, lines 14-33). It would have been obvious to one of ordinary skill in the art at the time of filing to have such optimizing is based on a control signal from the optical instrument that dynamically optimizes photodetector gains, in order to improve the machine performance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877